Name: Commission Regulation (EU) 2018/1923 of 7 December 2018 amending Regulation (EU) No 360/2012 as regards its period of application (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  European Union law;  competition;  consumption
 Date Published: nan

 10.12.2018 EN Official Journal of the European Union L 313/2 COMMISSION REGULATION (EU) 2018/1923 of 7 December 2018 amending Regulation (EU) No 360/2012 as regards its period of application (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/1588 of 13 July 2015 on the application of Articles 107 and 108 of the Treaty on the Functioning of the European Union to certain categories of horizontal State aid (1), and in particular Article 2(1) thereof, After consulting the Advisory Committee on State Aid, Whereas: (1) Under Commission Regulation (EU) No 360/2012 (2), aid below a certain threshold granted to undertakings for the provision of a service of general economic interest is deemed not to meet all the criteria of Article 107(1) of the Treaty and is therefore exempt from the notification requirement of Article 108(3) of the Treaty, subject to certain conditions. (2) Regulation (EU) No 360/2012 will expire on 31 December 2018. (3) On the basis of the Commission's experience in applying Regulation (EU) No 360/2012, it appears that the justifications for the exemption of such compensation measures from the notification requirement are still valid and that the conditions on the basis of which the scope and content of Regulation (EU) No 360/2012 were determined have not substantially changed. The Regulation provides legal certainty and reduces the administrative burden in respect of de minimis aid measures granted to undertakings providing services of general economic interest. In order to provide continuity and avoid increasing compliance costs for the services concerned changes should thus be avoided at this stage. (4) The period of application of Regulation (EU) No 360/2012 should therefore be extended by two years. (5) Regulation (EU) No 360/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 5 of Regulation (EU) No 360/2012 31 December 2018 is replaced by 31 December 2020. Article 2 This Regulation shall enter into force on 31 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 248, 24.9.2015, p. 1. (2) Commission Regulation (EU) No 360/2012 of 25 April 2012 on the application of Articles 107 and 108 of the Treaty on the Functioning of the European Union to de minimis aid granted to undertakings providing services of general economic interest (OJ L 114, 26.4.2012, p. 8).